COOK, Judge
(concurring in part and dissenting in part):
I agree with the principal opinion that a completed DA Form 2627 is admissible into evidence during the sentencing phase of a court-martial and that no additional evidence or inquiry by the military judge is required to establish its admissibility. However, in United States v. Mathews, 6 M.J. 357, 359 (C.M.A.1979), and United States v. Booker, 5 M.J. 238, 244 (C.M.A. 1977), I expressed my disagreement with the majority view as to the impact of Middendorf v. Henry, 425 U.S. 25, 96 S.Ct. 1281, 47 L.Ed.2d 556 (1976), upon summary courts-martial and disciplinary proceedings under Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815. Today, the principal opinion, citing Baldasar v. Illinois, - U.S. -, 100 S.Ct. 1585, 64 L.Ed.2d 169 (1980), would further restrict the use of summary court-martial records. I dissent from that portion of the principal opinion 1 for the following reasons:
I
Baldasar did not discuss the question of whether the unique aspects of the military community necessitated a different holding for the use of the record of a summary court-martial conviction during a subsequent court-martial. The Supreme Court, in Middendorf v. Henry, supra, relied on these differences in holding that Argersinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972), and the Sixth Amendment did not require counsel for summary courts-martial; the Court also rejected a claim that the Fifth Amendment required the assistance of counsel. These differences impel me to conclude that Baldasar is inapplicable to the use of a record of a summary court-martial conviction. Indeed, Mr. Justice Marshall observed in Baldasar, in rejecting an argument that Scott v. Illinois, 440 U.S. 367, 99 S.Ct. 1158, 59 L.Ed.2d 383 (1979), allowed the admissibility of the previous uncounseled conviction for purposes of escalating the period of confinement, that:
This logic is fallacious for the simple reason that petitioner’s prior conviction was not valid for all purposes. Specifically, under the rule of Scott and Argersinger, it was invalid for the purpose of depriving petitioner of his liberty.
100 S.Ct. at 1587.
Obviously, Middendorf held that an uncounseled summary court-martial conviction was valid for the purpose of confinement and the rationale of Mr. Justice Marshall is inapplicable to the use of a summary court-martial conviction. Furthermore, the collateral consequences of a summary court-martial conviction did not go unnoticed by the Supreme Court in Middendorf. Mr. Justice Marshall noted, in his dissent, that the enhancement provision of paragraph 127 c includes summary court-martial convictions. Mr. Justice Rehnquist, speaking for a majority of the Court, rejected his argument that such consequences required a different result. Accordingly, I would hold that Baldasar did not modify Middendorf.
II
Even assuming the applicability of Baldasar to courts-martial, the use of summary court-martial convictions would not be precluded in all cases. In Baldasar, four justices expressed the view that previous convictions that had been tried without according an accused the right to counsel could not be used to escalate the punishment for a subsequent criminal offense, even though the convictions had been properly adjudged under Scott v. Illinois, supra. Four justices dissented. Mr. Justice Blackmun concurred separately, expressing the view that his “bright line” approach set forth in Scott v. Illinois, supra at 389-90, 99 S.Ct. at 1170-71, should be applied. This approach would require the rejection of a previous conviction for enhancement purposes where the accused had not been accorded a right to *327counsel if the offense was punishable by more than 6 months imprisonment or a term of imprisonment was actually imposed. What if an accused was convicted by summary court-martial and confinement was not imposed? Mr. Justice Blackmun’s approach would warrant the admissibility of such a previous conviction because a summary court-martial is limited to a term of confinement of 1 month and it would, therefore, be valid under his “bright line” test. Article 20, UCMJ, 10 U.S.C. § 820. Thus, five justices of the Supreme Court would permit, for the purpose of escalating the maximum imposable punishment, the use of a previous conviction where the accused was not represented by counsel, no confinement was imposed, and the maximum imposable confinement was no more than 6 months.
III
Further, I note that Baldasar involved the escalation of confinement, which was the dividing point for the right to counsel as announced in Scott v. Illinois, supra. The enhancement clause in Section B of paragraph 127c, Manual, supra, also permits the imposition of a punitive discharge as a result of previous convictions where such a penalty is not otherwise authorized. Obviously, in Baldasar the Supreme Court had no occasion to address an escalation of this nature and, as I read Argersinger and Scott, the right to counsel is dependent upon the imposition of confinement. That factor compels me to conclude that, even assuming the applicability of Baldasar to courts-martial, the case does not preclude the imposition of a punitive discharge on the basis of previous, uncounseled summary court-martial convictions.
IV
Judge Fletcher, writing for a majority of the Court in Booker, held that records of summary court-martial convictions “may be used for the purpose of enhancement of the punishment since the basic concepts and protections of Argersinger will have been met” where an accused was represented by counsel or waived such right. Id. at 243. He did not, however, view an election to be tried by summary court-martial as a waiver of the right to counsel. I disagreed with the import of such an election because Mr. Justice Rehnquist, speaking for a majority of the Court in Middendorf v. Henry, supra, 425 U.S. at 47, 96 S.Ct. at 1293 (footnote omitted), observed that an accused may obtain a “counseled proceeding” by refusing “trial by summary court-martial and proceeding] to trial by special or general court-martial at which he may have counsel.” Compare Article 20, supra, with Article 38(b), UCMJ, 10 U.S.C. § 838(b). Thus, in my view, this “bypass” is sufficient to constitute a waiver of the right to counsel. The principal opinion finds fault with this analysis because an accused would be subject to a more severe penalty. Again, I refer to Mr. Justice Rehnquist’s opinion in Middendorf, where he noted this factor and found no constitutional infirmity.
Nevertheless, even the majority in Booker recognized that there could be a valid waiver where counsel was actually offered, but was rejected for a summary court-martial proceeding. The principal opinion in the present case would not permit the use of a previous summary court-martial conviction for enhancement of the sentence, even if the accused had waived the right to counsel or had actually been represented by counsel. This holding is inconsistent with Baldasar, because the principal opinion observed that there had been no waiver of counsel during the previous criminal proceeding. Argersinger was also predicated upon the absence of a waiver of the right to counsel. Thus, the Supreme Court decisions relied upon in the principal opinion recognize that there can be a valid waiver of the right to counsel. I cannot agree that a summary court-martial proceeding is distinguishable on the basis that it is informal in nature and, therefore, not sufficiently reliable under the due process clause of the Fifth Amendment. Mr. Justice Rehnquist observed in Middendorf that a summary court-martial ceases to be informal if defense counsel participates in the proceeding.
*328V
The principal opinion in the present case also implies that Baldasar precludes the use of a summary court-martial conviction for impeachment purposes. This issue was not discussed in Mr. Justice Stewart’s, nor in Mr. Justice Marshall’s, nor in Mr. Justice Blackmun’s concurring opinion. Mr. Justice Powell noted in his dissent:
In addition, as the Illinois Appellate Court predicted, today’s ruling will incite further litigation claiming that uncounseled misdemeanor convictions cannot be used to impeach a defendant’s testimony, or that judges should not consider such convictions in later sentencing determinations. 52 Ill.App.3d 305, 310, 10 Ill.Dec. 71, 75, 367 N.E.2d 459, 463 (1977). Following today’s pronouncement, there is no way to predict the outcome of any such claim.
100 S.Ct. at 1592. Thus, I fail to perceive that Baldasar precludes use of a summary court-martial conviction for impeachment purposes.

Conclusion

The Supreme Court reminded us, during this past term of court, that the standards of constitutional law applicable in the civilian community are not per se applicable to the military community and some variations are required. Brown v. Glines, 444 U.S. 348, 100 S.Ct. 594, 62 L.Ed.2d 540 (1980). Accordingly, I dissent from that portion of the principal opinion that restricts the use of summary courts-martial convictions.

. The author judge also offers an advisory opinion as to the potential use of records of Article 15 proceedings for impeachment and enhancement purposes. However, I decline to join this advisory opinion as these records are not presently authorized for such purposes.